Detailed action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claim 1 and 3-9, adding new claims 11-12, and cancellation of claims 2 and 10.
Response to Amendment
The amendment filed on 04/19/2022 has been entered. All of the Drawing, Specification, and Claim objections and the 112(b) claim rejections are overcome. Applicants’ arguments in pages 9-12 have been fully considered and are persuasive. The rejection under 35 USC § 112 (b), 102(a)(1), and 103 are withdrawn. However, the amendment to claim 1 necessitated additional claim objections.

Claim objections
Claim 1 is objected to because of the following minor informalities:
Claim 1, line 14 and 15 “is engaged the” should read “is engaged with the”.

Appropriate correction is required. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention of claim 1. Accordingly, the independent claim 1 is allowed. The dependent claims 3-9 and 11-12 are allowed due to depending on the allowed independent claim 1.
Regarding claim 1, 
Although, the prior art of record, including Gary D. Copus (US-20060272365-A1), David C. Morton (US-4358758-A) and Cordiner Peter Alexander (WO-2016157034-A1), teach most of the claimed limitations and the claimed structural interaction among the claimed limitations. And the prior art made of record, including Dwyer A. P. (GB-2507827-A), Morris A. Cassileth (US-2151587-A), Joseph Taggart Casey (US-4003227-A), Talmadge Ault (US-D295606-S), Kenneth W. Sides (US-6018968-A), Elmer M. Johnson (US-20050023842-A1), and Philip J. Ufkes (US-20120229251-A1), teach some of the claimed limitations and their claimed structural interaction. But the prior art of record, including Gary D. Copus (US-20060272365-A1), David C. Morton (US-4358758-A), Cordiner Peter Alexander (WO-2016157034-A1), Dwyer A. P. (GB-2507827-A), Morris A. Cassileth (US-2151587-A), Joseph Taggart Casey (US-4003227-A), Talmadge Ault (US-D295606-S), Kenneth W. Sides (US-6018968-A), Elmer M. Johnson (US-20050023842-A1), and Philip J. Ufkes (US-20120229251-A1), fail to teach or fairly suggest the structural limitation “a screw arrangement” and the structural interaction “the adjustment elements comprise a screw arrangement configured to form a distance between the intermediate member and the movable body member so that the intermediate member is engaged the rear surface of the handle or the handles and the movable body member is engaged the external surface of the door” and as claimed in the amended claim 1 and shown and disclosed in the figures and specification of the instant application.

The examiner can find no motivation to modify inventions of Gary D. Copus (US-20060272365-A1), David C. Morton (US-4358758-A), Cordiner Peter Alexander (WO-2016157034-A1), Dwyer A. P. (GB-2507827-A), Morris A. Cassileth (US-2151587-A), Joseph Taggart Casey (US-4003227-A), Talmadge Ault (US-D295606-S), Kenneth W. Sides (US-6018968-A), Elmer M. Johnson (US-20050023842-A1), and Philip J. Ufkes (US-20120229251-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.
The dependent claims 3-9 and 11-12 are allowed due to depending on the allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Jack Peters (US-4157128-A) teaches a door security apparatus that is adopted to engage a door and a floor. The invention includes a self-locking hinge for supporting axial members. The invention enables the hinge to lock in a position that resist damage to the hinge when axial forces are applied onto the axial members. 
Victor S. Volta et al. (US-4082334-A) teaches a metallic interior security device for double doors made of a plate that is attached to the door knobs via slots machined onto the plate to hold the door in a closed position.
Jesse Leonard Mckinney (US-20140103668-A1) teaches a door locking apparatus that provides keyless locking of one or more doors in a form of a cuff with a cutout that hooks over the door knob. The invention can be used on a single door knob arrangement and on double door knob arrangement.
Hugh Michael Miskel et al. (US-20120235427-A1) teaches a security device for a double door (French door) that includes a first and second locking portion with curved portions, an elongated male portion, and a female locking portion. The apparatus is used to prevent or permit access to a room or a chamber.
Bryan Witchey (US-7278663-B2) teaches an anti-theft lock for securing the rear doors of a cargo container. the lock includes an extendable shaft, hooks, and a lock mechanism. The invention helps in preventing theft of the merchandize from cargo container.
Charles R. Bradley (US-2514738-A) teaches a safety catch that prevents unauthorized opening of two adjacent doors on the same side of an automobile. The invention includes hooks, notches, recesses, a nut, flared bolt, a clip, and two slidably connected members. The length of the device is adjustable and can be installed on both of the inside and outside of the adjacent doors.
Anthony F. De Avila (US-3383130-A) teaches an anti-tamper device for panic-proof double doors. The invention includes an I-shaped block of small thickness, upper and lower rectangular shapes, and a narrow neck. The invention prevents tampering from the outside and is simple in design, low cost, and easy to install and remove.
Robert H. Arthur (US-5294160-A) teaches a portable security device for dual adjacent doors with knobs or handles, including a rigid plate, notches, openings and holes, locking pins, and balls. The invention is simple and easy to use with reduced parts and manufacturing costs.
Vianka Perez Belyea et al. (US-8313128-B2) teaches a safety lock for door knobs that limits the access of children, the elderly, or pets to cabinets. The invention includes flexible bands, tabs or hooks, openings, loops, receiving and locking members, and a rigid central body of a slanted parallelogram shape. The invention is compact in design, can be used on any type of door, easy to use, and does not have elongated rods extending away from the knobs.
Sharath Kumar Ramachandran et al. (US-10174526-B2) teaches a bicycle lock that includes a lock, a lock body, movable shackles, a pawl, a rack, and a seat-stay. The invention provides for increased level of security against theft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675             
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675